Title: To Thomas Jefferson from Madame Oster, 1 April 1789
From: Oster, Madame
To: Jefferson, Thomas



Monsieur
[Nancy] ce 1er avril 1789

Je profite de la permission que vous m’avez donné de vous adresser mes lettres pour l’amerique. Voulez vous bien avoir la bonté d’Envoyer celles-cy directement a Madame Banister sous votre couvert, car je suis tres inquiette de ce quaucune de mes lettres ne sont encore parvenues a mes amies. Quelquautres personnes, à ce que je soubsonne, pourroient bien se les Etre appropriées, connoissant mon Ecriture; vous connoissez Monsieur la facilité que lon trouve dans ce Pays la a satisfaire cette sorte de curiosite. Je ne le crains que par la certitude ou je suis que cela ce pratique.
Mille pardons Monsieur de vous interrompre. Je sais que vos moments sont Précieux et je n’en abuse que le moins qu’il m’est possible, mais j’ay tant de confiance que par vôtre moyen je parviendrai encore à me faire entendre aux amies de mon coeur, et il est d’un si grand besoin pour moi d’en recevoir des nouvelles que je n’ay pu differer de recourir à vous pour vous prier de me rendre ce service.
J’ay l’honneur d’Etre avec la plus Parfaite considération Monsieur Vôtre tres humble et tres obeissante Servante

Oster

